Citation Nr: 0628804	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-23 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the severance of service connection for carpal 
tunnel syndrome was proper. 

2.  Entitlement to an initial compensable rating for carpel 
tunnel syndrome. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  This case was remanded in February 
2005 and now returns to the Board for appellate review.     

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting at Atlanta, 
Georgia, in October 2004; a transcript of that hearing is 
associated with the claims file.

By way of history, the Board observes that the March 2002 
rating decision on appeal granted service connection for 
carpal tunnel syndrome and assigned an initial noncompensable 
rating, effective October 1, 1999.  Thereafter, the veteran 
entered a notice of disagreement as to the propriety of the 
initially assigned rating.  In May 2003, a statement of the 
case was issued.  In such document, the Decision Review 
Officer (DRO) indicated that, at the time of the March 2002 
rating decision, there was no objective, clinical evidence of 
carpal tunnel syndrome and the diagnosis in service was based 
on subjective complaints unsupported by objective, clinical 
findings.  As such, the DRO stated that the case was referred 
for consideration of clear and unmistakable error (CUE) in 
granting service connection for carpal tunnel syndrome.  With 
regard to the veteran's initial rating claim, she perfected 
her appeal by submitting VA Form 9 in July 2003.  In the 
February 2005 remand, the Board found that the agency of 
original jurisdiction must complete its review of the issue 
of severance of service connection for carpal tunnel syndrome 
prior to Board consideration of the veteran's initial rating 
claim.  As such, in April 2005, the Appeals Management Center 
(AMC) issued a rating decision proposing the severance of 
service connection for carpal tunnel syndrome and, in a 
September 2005 rating decision, service connection for such 
disability was severed, effective October 1, 2005.  As the 
AMC had determined that the March 2002 rating decision 
contained CUE in that service connection was granted for 
carpal tunnel syndrome on a direct basis without objective 
evidence of a current disability, the initial rating issue 
was rendered moot and was not further addressed in the 
September 2005 supplemental statement of the case.  As the 
Board herein determines that severance of service connection 
for carpal tunnel syndrome was improper and restores service 
connection for such disability, the issue of entitlement to 
an initial compensable rating for carpal tunnel syndrome is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the AMC in Washington, D.C.

The Board notes that a June 2006 rating decision denied 
entitlement to service connection for a bilateral wrist 
condition.  However, to date, the veteran has not submitted a 
notice of disagreement.  As such, the Board does not 
presently have jurisdiction of this issue.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).    


FINDINGS OF FACT

1.  A March 2002 rating decision granted service connection 
for carpal tunnel syndrome.

2.  The March 2002 rating decision was reasonably supported 
by the evidence of record at that time and was consistent 
with the laws and regulations then in effect.


CONCLUSION OF LAW

The severance of service connection for carpal tunnel 
syndrome was improper and service connection for such 
disability is restored.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.105(d), 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As will be discussed below, the Board herein determines that 
the severance of service connection for carpal tunnel 
syndrome was improper and, as a result, restores service 
connection for such disability.  This constitutes a complete 
grant of the benefit sought on appeal and, therefore, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA) and the implementing 
regulations.

As indicated in the Introduction, a review of the record 
shows that the RO granted service connection for carpal 
tunnel syndrome in a March 2002 rating decision.  In an April 
2005 proposed rating decision, the AMC advised the veteran of 
the intent to sever service connection for such disability.  
Thereafter, in the September 2005 rating decision, the AMC 
determined that the grant of service connection in the March 
2002 decision was clearly and unmistakable erroneous and, 
consequently, severed service connection for carpal tunnel 
syndrome.

Once granted, service connection can be severed only upon 
VA's showing that the rating decision granting service 
connection was clearly and unmistakably erroneous and only 
after certain procedural safeguards have been met.  38 C.F.R. 
§ 3.105(d) (2005); see also Daniels v. Gober, 10 Vet. App. 
474 (1997); Graves v. Brown, 6 Vet. App. 166, 170-71 (1994).  
Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see also Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).

The Board will not consider whether there were any procedural 
deficiencies in the RO's severance of service connection, as 
neither the veteran nor her representative have asserted such 
deficiencies; also, the record reflects that the AMC complied 
with the provisions of 38 C.F.R. § 3.105(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, supra.

Clear and unmistakable error is a very specific and rare kind 
of error; it is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether clear and unmistakable error is present 
under 38 C.F.R. § 3.105(a) in a prior determination, either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; the error must be undebatable and of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).

However, although the same standards apply in a determination 
of clear and unmistakable error in a final decision under 
section 3.105(a) and a determination as to whether a decision 
granting service connection was the product of clear and 
unmistakable error for the purpose of severing service 
connection under section 3.105(d), section 3.105(d) does not 
limit the reviewable evidence to that which was before the RO 
in making its initial service connection award.  See Daniels, 
supra. Because 38 C.F.R. § 3.105(d) specifically states that 
"[a] change in diagnosis may be accepted as a basis for 
severance," the regulation clearly contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  Thus, "[i]f the Court were 
to conclude that...a service connection award can be 
terminated pursuant to § 3.105(d) only on the basis of the 
law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Daniels, supra.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the March 2002 rating decision that granted service 
connection for carpal tunnel syndrome, the RO considered the 
veteran's service medical records and a February 2002 VA 
examination.  In such decision, the RO noted that the veteran 
was diagnosed with bilateral carpal tunnel syndrome during 
service.  It was also noted that, during the February 2002 VA 
examination, sensory testing was inconsistent in both hands 
for pinprick even though the examiner could not uncover any 
median nerve distribution sensory loss.  The February 2002 VA 
examiner also indicated that the veteran's complaints at the 
time were consistent with carpal tunnel, although her 
examination was not.  Additionally, it was noted in the March 
2002 rating decision that the veteran failed to report for a 
nerve conduction study in February 2002.  Based on such 
facts, the RO granted service connection for carpal tunnel 
syndrome and assigned an initial noncompensable rating, 
effective October 1, 1999.

In the April 2005 proposed decision and September 2005 rating 
decision severing service connection, the AMC noted that the 
veteran's claims file was reviewed and a September 2005 VA 
opinion was considered.  In the VA opinion, the examiner 
noted that the veteran only had subjective symptoms of carpal 
tunnel syndrome during service and that the February 2002 VA 
examiner was unable to confirm a diagnosis of carpal tunnel 
syndrome.  The examiner further noted that a February 2002 
nerve conduction test showed no evidence of left or right 
carpal tunnel syndrome.  Also, such indicated that further 
ulnar study findings were normal bilaterally and there was no 
evidence of left or right cervical radiculopathy.  The 
September 2005 examiner also reviewed a January 2005 nerve 
conduction report that revealed mild bilateral carpal tunnel 
syndrome with no evidence of ulnar nerve entrapment in either 
the right or left upper extremity.  Based on her review, the 
VA examiner determined that the veteran's bilateral carpal 
tunnel syndrome was not present in 2002 and that it would be 
speculative to report that her current mild bilateral carpal 
tunnel syndrome identified on the EMG conducted in January 
2005 had its onset during her military service.  As such, the 
AMC served service connection for carpal tunnel syndrome, 
effective October 1, 2005.

The Board finds that the severance of service connection for 
carpal tunnel syndrome was improper because, based on 
consideration of the entirety of the evidence, the March 2002 
does not contain CUE.  In this regard, the Board notes that 
the September 2005 rating decision found that the March 2002 
rating decision erroneously granted service connection for 
carpal tunnel syndrome on a direct basis without objective 
evidence of a current disability.  However, the January 2005 
nerve conduction study revealed mild bilateral carpal tunnel 
syndrome.  While such was not of record at the time of the 
March 2002 rating decision, the Board notes that 38 C.F.R. 
§ 3.105(d) allows for consideration of evidence not before 
the RO at the time of the initial decision.  See Daniels, 
supra.  Moreover, while the September 2005 VA examiner stated 
that it would be speculative to report that the veteran's 
current mild bilateral carpal tunnel syndrome identified on 
the EMG conducted in January 2005 had its onset during her 
military service, speculation alone does not meet the high 
standard of CUE.  Specifically, while it may have been 
speculative that the veteran's current carpal tunnel syndrome 
was related to her military service at the time of the March 
2002 rating decision, it was still possible and, as such, the 
March 2002 rating decision was reasonably supported by the 
evidence of record at that time and was consistent with the 
laws and regulations then in effect.  Indeed, there was a 
diagnosis of carpal tunnel syndrome in service, the VA 
examiner in February 2002 felt her symptoms were consistent 
with carpal tunnel syndrome and the nerve conduction study 
performed in January 2005 revealed mild carpal tunnel 
syndrome.  Therefore, the Board finds that the severance of 
service connection for carpal tunnel syndrome was improper 
and, as such, service connection is restored.


ORDER

Severance of service connection for carpal tunnel syndrome 
was improper and service connection for such disability is 
restored.  


REMAND

As the Board has herein restored service connection for 
carpal tunnel syndrome, the issue of entitlement to an 
initial compensable rating for such disability is again 
before it.  However, the Board finds that a remand is 
necessary to ensure compliance with the VCAA and to ensure 
that the agency of original jurisdiction considers all 
evidence in connection with such claim.

VA is required to provide notice of the VCAA to a claimant 
pursuant to 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that a VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 01-2004.  

Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), is 
also applicable to the veteran's initial rating claim.  In 
such case, the Court held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran has not been provided with 
adequate VCAA notice, as required by Pelegrini and 
Dingess/Hartman, supra, and therefore, a remand is necessary 
in order do so.

Additionally, in the Board's February 2005 remand, the AMC 
was directed to obtain a February 2002 nerve conduction 
study.  Such report, as well as a January 2005 nerve 
conduction study, were obtained and associated with the 
claims file.  The Board notes that a September 2005 VA 
opinion was also obtained; however, such is pertinent only to 
the severance issue.  As the AMC severed service connection 
in a September 2005 rating decision, the supplemental 
statement of the case, also issued in September 2005, did not 
address the initial rating claim, to include consideration of 
such additionally received evidence.  A remand of the case is 
therefore required to comply with 38 C.F.R. § 19.31 (2005) 
(appellant has the right to have that additional evidence 
reviewed by the RO in the first instance unless she waives 
such consideration in writing).  

Accordingly, the case is REMANDED for the following action:

1.  All notification and development 
action required by the VCAA, to include 
the elements articulated by the Court in 
Pelegrini and Dingess/Hartman, supra, 
should be completed.  Such action should 
include informing the veteran of the type 
of evidence needed to support her initial 
rating claim, informing her whether she or 
VA is responsible for obtaining such 
evidence, and requesting that she submit 
all relevant evidence in her possession.  
Such letter should specifically include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date.  

2.  The veteran's initial rating claim 
should be readjudicated, based on the 
entirety of the evidence, to include any 
evidence associated with the claims file 
after the issuance of the May 2003 
statement of the case.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, she and her 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


